

CONFIDENTIAL RESIGNATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS


1.Factual Background. Andrew J. Pease (“Executive”) is currently employed by
QuickLogic Corporation (the “Company”). Executive was previously the Company’s
President and Chief Executive Officer, until he resigned from those positions on
June 24, 2016. Executive executed an Employee Proprietary Information, Invention
and Arbitration Agreement with the Company on or about November 16, 2006 (the
“Confidentiality Agreement”). During his employment with the Company, Executive
was granted Company stock options and restricted stock units (collectively, the
“Equity”), which Equity was subject to time-based vesting requirements. Each of
Executive’s Equity grants was subject to and governed by the terms and
conditions of certain equity agreements between the Company and Executive, as
well as the applicable Company equity plans (which agreements and plans are
hereafter referred to collectively as the “Equity Agreements”). A current
schedule of Executive’s Equity grants and their vesting status is attached as
Exhibit A.


Executive has decided to retire from his employment with the Company, and to
terminate his employment relationship with the Company, effective as of July 29,
2016 (the “Resignation Date”). The Company wants to provide Executive with
certain benefits that he would not otherwise be entitled to receive upon his
resignation from employment, to secure Executive’s consulting services for a
period of time following his resignation, and to settle and resolve any claims
that Executive has or may have against the Company and its affiliated persons
and entities. Accordingly, Executive and the Company agree as set forth below.
This Agreement will become effective on the eighth day after it is signed by
Executive, but only if Executive has not revoked this Agreement (by email notice
to hart@quicklogic.com) prior to that date.


2.Resignation Date. Executive hereby resigns voluntarily from his employment
with the Company effective as of the Resignation Date, and the Company hereby
accepts such resignation. Executive hereby confirms his resignation from all of
his officer positions with the Company (including the positions of President and
Chief Executive Officer) effective as of June 24, 2016. Executive will remain a
member of the Company’s Board of Directors (the “Board”) until such time as a
majority of the Board requests that he resign from the Board (at which time
Executive will promptly submit his written resignation from the Board to its
Chairman) or he is not re-elected to the Board.


3.Transition Period and Duties. During the period between the date of this
Agreement and the Resignation Date (the “Transition Period”), the Company will
continue to pay Executive his current base salary, and Executive will continue
to receive his current Company employee benefits, including vesting of the
Equity in accordance with the terms of the Equity Agreements. During the
Transition Period, Executive will continue to perform any work or services for
the Company as


1



--------------------------------------------------------------------------------




requested by the Board or the Company’s Chief Executive Officer, and will
complete an orderly transition of his duties and responsibilities.


4.Resignation Benefits. Subject to Executive’s strict compliance with the terms
of this Agreement, including his re-execution of this Agreement (without
revocation) as described below, the Company shall provide Executive with the
following benefits:


(a)
Any Equity that is unvested as of the Resignation Date shall become vested in
full as of that date;



(b)
Executive shall have a period of one year following the Resignation Date
(through July 28, 2017) to exercise his right to purchase any vested Company
stock options that are part of the Equity; and



(c)
On or after the Resignation Date, the Company will enter into the Independent
Contractor Services Agreement with Executive that is attached as Exhibit B.



Except as modified by (a) and (b), the Equity Agreements will remain in full
force and effect, and the parties’ rights and obligations with respect to the
Equity will continue to be governed by the Equity Agreements. Executive will be
reimbursed for any necessary, documented business expenses that he incurred
during his employment with the Company in accordance with the Company’s expense
reimbursement policies; Executive agrees to submit any such unreimbursed
expenses (and all required supporting documentation) to the Company for
reimbursement by no later than July 26, 2016. Executive acknowledges and agrees
that he is not entitled to any additional compensation, equity, reimbursements,
or benefits from the Company other than as set forth in Paragraphs 3 and 4.


5.     Release of Claims. In exchange for his continued employment through the
Resignation Date and the compensation and benefits described in Paragraphs 3 and
4, Executive and his successors release the Company, and its parents, divisions,
subsidiaries, and affiliated entities, and each of those entities’ current and
former shareholders, investors, directors, officers, members, employees, agents,
attorneys, insurers, legal successors, assigns, and affiliates, of and from any
and all claims, actions and causes of action, whether now known or unknown,
which Executive now has, or at any other time had, or shall or may have against
those released parties based upon or arising out of any matter, cause, fact,
thing, act or omission whatsoever occurring or


2



--------------------------------------------------------------------------------




existing at any time up to and including the date on which Executive signs this
Agreement, including, but not limited to, any claims of breach of express or
implied contract, wrongful termination, constructive discharge, retaliation,
fraud, defamation, infliction of emotional distress or national origin, race,
age, sex, sexual orientation, disability or other discrimination or harassment
under the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, or the California Fair Employment and
Housing Act, and any claims under the California Labor Code, the Fair Labor
Standards Act, the Fair Credit Reporting Act or any other applicable law (all
listed statutes in this Paragraph as they have been, or are in the future,
amended). This release of claims will not apply to any rights or claims that
cannot be released as a matter of law, including any statutory indemnity rights.
As further consideration for his continued employment through the Resignation
Date and the other benefits described above, Executive agrees to extend this
release of claims through and including the Resignation Date by re-executing
this Agreement, without revocation, on the space provided at the end of this
Agreement on or within five (5) days following the Resignation Date.


6.    Section 1542 Waiver. Executive acknowledges that he has read section 1542
of the Civil Code of the State of California, which states in full:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


Executive waives any rights that he has or may have under section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
he may lawfully waive such rights pertaining to this general release of claims,
and affirms that he is releasing all known and unknown claims that he has or may
have against the parties listed above.


7.    Continuing Obligations and Return of Company Property. Executive
acknowledges and agrees that he shall continue to be bound by and comply with
the terms of the Confidentiality Agreement. On or before the Resignation Date,
Executive will return to the Company, in good working condition, all Company
property and equipment that is in Executive's possession or control, including,
but not limited to, any files, records, , computer equipment, credit cards,
keys, programs, manuals, business plans, financial records, customer
information, and all documents (whether in paper, electronic, or other format,
and any copies thereof) that Executive prepared or received in the course of his
work for the Company.


8.    Confidentiality and Non-Disparagement. Executive agrees that he shall not
directly or indirectly disclose any of the terms of this Agreement to anyone
other than his immediate family or counsel, except as such disclosure may be
required for accounting or tax reporting purposes or as otherwise may be
required by law. Executive further agrees that he will not, at any time in the
future, make any critical or disparaging statements to any third parties
(including, without limitation, any print or broadcast media) or through any
form of social media about the Company, or any of its products, services,
employees, or Board members, unless such statements are made truthfully in
response to a subpoena or other legal process.


3



--------------------------------------------------------------------------------






9.    Agreement Not to Assist with Other Claims. Executive agrees that he shall
not, at any time in the future, encourage any current or former employee of the
Company, or any other person or entity, to file any legal or administrative
claim of any type or nature against the Company or any of its employees.
Executive further agrees that he shall not, at any time in the future, assist in
any manner any current or former employee of the Company, or any other person or
entity, in the pursuit or prosecution of any legal or administrative claim of
any type or nature against the Company or any of its employees, unless pursuant
to a duly-issued subpoena or other compulsory legal process.


10.    Attorneys' Fees. In the event of any legal action relating to or arising
out of this Agreement, the prevailing party shall be entitled to recover from
the losing party its attorneys' fees and costs incurred in that action.


11.    Governing Law. This Agreement shall be interpreted in accordance with and
governed by the laws of the State of California.


12.    Severability. If any provision of this Agreement is deemed invalid,
illegal, or unenforceable, that provision will be modified so as to make it
valid, legal, and enforceable, or if it cannot be so modified, it will be
stricken from this Agreement, and the validity, legality, and enforceability of
the remainder of the Agreement shall not in any way be affected.


13.    Counterpart Execution. This Agreement may be executed by the parties
separately in counterparts, and facsimile or electronic (PDF) copies of the
separately-executed Agreement shall, upon exchange by delivery, facsimile, or
PDF/email between the parties, have the same force and effect as if a
mutually-signed, single original agreement had been executed.


14.    Integration and Modification. This Agreement, along with the
Confidentiality Agreement and the Equity Agreements, constitute the entire
agreement between the parties with respect to the termination of their
employment relationship and the other matters covered herein, and they supersede
all prior negotiations and agreements between the parties regarding those
matters, whether written or oral. This Agreement may not be modified or amended
except by a document signed by an authorized member of the Board and Executive.


EXECUTIVE UNDERSTANDS THAT HE IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS HE HAS AGAINST
THE PARTIES RELEASED ABOVE BY SIGNING THIS


4



--------------------------------------------------------------------------------




AGREEMENT. EXECUTIVE FURTHER UNDERSTANDS THAT HE MAY HAVE UP TO 21 DAYS TO
CONSIDER THIS AGREEMENT, THAT HE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS
AFTER HE SIGNS IT (BY EMAIL NOTICE AS DESCRIBED IN PARAGRAPH 1), AND THAT IT
SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED. EXECUTIVE
ACKNOWLEDGES THAT HE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND
VOLUNTARILY IN EXCHANGE FOR THE CONTINUED EMPLOYMENT, EQUITY VESTING, AND OTHER
BENEFITS DESCRIBED ABOVE, WHICH EXECUTIVE WOULD NOT BE ENTITLED TO RECEIVE BUT
FOR HIS EXECUTION OF THIS AGREEMENT.






Dated: July 9, 2016                    /s/ Andrew J. Pease                
Andrew J. Pease    


QuickLogic Corporation


Dated: July 9, 2016                By:    /s/ E. Thomas Hard            _____
E. Thomas Hart
Its:     Chairman
                


*****************************************************


By re-signing this Agreement on or after the Resignation Date, I hereby extend
the release of claims set forth in Paragraphs 5 and 6 above so as to include any
and all such claims that exist or arise at any time up to and including the date
on which I re-sign this Agreement below. I hereby acknowledge and agree that I
have been paid in full all wages (including, without limitation, base salary,
bonuses, and vacation/paid time off) and benefits that I earned during my
employment with the Company. I understand that I may revoke this extension of
the release of claims at any time within the seven (7) days following my
re-execution of this Agreement, which revocation must be delivered by email in
the manner described in Paragraph 1.




Dated: July 28, 2016                /s/ Andrew J Pease            
Andrew J. Pease


5

